United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1829
                                    ___________

Michael Handt,                       *
                                     *
            Plaintiff–Appellee,      *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Southern District of Iowa.
Rick Lynch; Floyd County, Iowa,      *
                                     *
            Defendants,              *
                                     *
Steve Koffron; Mark Jacobsen;        *
Steve Takes; Carrie Carson,          *
                                     *
            Defendants–Appellants.   *
                                ___________

                              Submitted: December 13, 2011
                                 Filed: June 14, 2012
                                  ___________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ___________

SHEPHERD, Circuit Judge.

       After suffering a month-long incarceration that was not ordered by a state court,
plaintiff Michael Handt brought this 42 U.S.C. § 1983 action, alleging that his federal
and state constitutional rights were violated when the defendants unlawfully seized,
searched, and detained him. Steve Koffron, Mark Jacobsen, Steve Takes, and Carrie
Carson (collectively “defendants”) moved for summary judgment on the basis of
qualified immunity. The district court denied their motion for summary judgment.
Defendants now seek interlocutory review of that decision. Because the district court
failed to complete the qualified immunity analysis, we vacate the district court’s order
and remand for a thorough consideration of the defendants’ claim that they are entitled
to qualified immunity.

                                           I.

       We state the facts in the light most favorable to the plaintiff and in accordance
with the factual findings made by the district court. Sitzes v. City of West Memphis,
Ark., 606 F.3d 461, 464 (8th Cir.), cert. denied, 31 S. Ct. 828 (2010).

       On June 2, 2008, Handt appeared before an Iowa state court judge to be
sentenced on his guilty plea to Operating While Intoxicated, Third Offense. The state
court sentenced Handt, in relevant part, as follows:

      Defendant is committed to the custody of the Director of the Department
      of Corrections for no more than five years. The Defendant shall be
      placed in a 321J Program when space becomes available. Pending space
      becoming available in a 321J Program, the Defendant shall be placed
      under the Pre-Placement Supervision of the Department of Correctional
      Services. The Department shall endeavour [sic] to enroll the Defendant
      in the Pre-Placement Supervision Program within 24 hours of the receipt
      of the Court’s Order.

      ...

      The Defendant is advised that if he violates any of the conditions of the
      Pre-Placement Supervision Program, he may be immediately taken into
      custody and held pending space becoming available in a 321J Program.

      The Defendant is also advised that a violation of the pre-placement
      conditions of probation could result in a hearing to determine whether


                                          -2-
      the sentence should be modified and the Defendant should be placed in
      a penal institution rather than a 321J Program.

        After the sentencing, Handt returned home to await later placement in the 321J
alcohol treatment program. Despite the court’s order, the following day, Sheriff Rick
Lynch took Handt into custody at his home and directed a deputy to transport Handt
to the Iowa Medical Classification Center in Oakdale, Iowa (IMCC), a secure facility
that serves as the reception center for all offenders sentenced to a prison term in Iowa.
Upon transport, Handt believed that IMCC offered a 321J treatment program. When
he arrived at IMCC, defendants Koffron, Jacobsen, and Takes took him into custody.
They did so without receiving a copy of the June 2 sentencing order. As part of the
admissions procedure, the intake officers strip searched Handt. The day after Handt
was processed into IMCC, two certified copies of the sentencing order were
transmitted to the facility.

       When Handt realized that IMCC did not offer a 321J treatment program, he
notified defendant Carson, his assigned counselor, by submitting repeated written
statements (“kites”) to her. In his kites, Handt protested his placement at IMCC and
informed her that the sentencing order did not provide for his incarceration. Despite
his repeated requests for review of his sentencing order, defendant Carson ignored
Handt’s pleas.

       Eventually a letter Handt wrote about his incarceration found its way to the
desk of the state court judge who sentenced Handt to the 321J alcohol treatment
program. That judge ordered Handt’s return to Floyd County and directed that the
original sentencing order be followed, which required Handt’s release from custody
until a bed was located in the alcohol treatment program. Pursuant to this order,
Handt was released from custody and allowed to return to his home.




                                           -3-
       Handt then initiated this section 1983 action alleging violations of his Fourth,
Fifth, Eighth, and Fourteenth Amendment rights, as well as violations of Iowa law.
The defendants sought summary judgment on the basis of qualified immunity. The
district court held that the intake-officer defendants—Koffron, Jacobsen, and
Takes—were not entitled to qualified immunity because Handt’s right to avoid
imprisonment at IMCC under the sentencing order and Iowa law was clearly
established at the time he was taken into custody. As to defendant Carson, the district
court held that there was a reasonable inference that procedures existed for defendant
Carson to inform the IMCC superintendent of Handt’s claim that his custody violated
the sentencing order and Carson failed to do so. Accordingly, the district court denied
defendants’ summary judgment motion, and the defendants now appeal.

                                           II.

       “Ordinarily, we do not have jurisdiction to hear an immediate appeal from a
district court’s order denying summary judgment, because such an order is not a final
decision.” Gardner v. Bd. of Police Comm’rs, 641 F.3d 947, 950 (8th Cir. 2011)
(citing 28 U.S.C. § 1291). Because the district court denied defendants qualified
immunity, we have jurisdiction to review this matter as an interlocutory appeal under
the collateral order doctrine. See Johnson v. Jones, 515 U.S. 304, 317 (1995). “‘A
defendant, entitled to invoke a qualified immunity defense, may not appeal a district
court’s summary judgment order insofar as that order determines whether or not the
pretrial record sets forth a genuine issue of fact for trial’; the appealable issue is a
purely legal one.” White v. McKinley, 519 F.3d 806, 812 (8th Cir. 2008) (quoting
Johnson, 515 U.S. at 319-20). “More precisely, we have jurisdiction to consider the
purely legal issue of whether the facts, taken in the light most favorable to the
plaintiff[], support a finding that the state defendants violated [Handt’s] clearly
established constitutional rights.” Langford v. Norris, 614 F.3d 445, 455 (8th Cir.
2010) (citations omitted). “If the order turns on issues of fact, rather than an ‘abstract
issue of law,’ we lack jurisdiction over the appeal because the decision is not a final

                                           -4-
order immediately appealable under the collateral order doctrine.” Aaron v. Shelley,
624 F.3d 882, 883-84 (8th Cir. 2010) (citing Johnson, 515 U.S. at 313-18).

        Suits against officials in their individual capacity “seek to impose personal
liability upon a government official for actions he takes under color of state law.”
Kentucky v. Graham, 473 U.S. 159, 165 (1985). To establish liability, the plaintiff
must show that the official, acting under color of state law, caused a deprivation of a
federal right. Id. at 166; see Hayes v. Faulkner Cnty., Ark., 388 F.3d 669, 675 (8th
Cir. 2004) (holding plaintiff “must prove: (1) the official’s conduct deprived him of
constitutional rights, and (2) the official’s actions were taken under color of law”).
Defendants may be entitled to qualified immunity for those claims brought against
them in their individual capacities. McRaven v. Sanders, 577 F.3d 974, 980 (8th Cir.
2009). “Qualified immunity protects a government official from liability in a section
1983 action unless the official’s conduct violated a clearly established constitutional
or statutory right of which a reasonable person would have known.” Henderson v.
Munn, 439 F.3d 497, 501 (8th Cir. 2006) (citing Harlow v. Fitzgerald, 457 U.S. 800,
818 (1982)). “To overcome the defense of qualified immunity, a plaintiff must show:
(1) the facts, viewed in the light most favorable to the plaintiff, demonstrate the
deprivation of a constitutional or statutory right; and (2) the right was clearly
established at the time of the deprivation.” Howard v. Kan. City Police Dep’t., 570
F.3d 984, 988 (8th Cir. 2009). The court may first address either prong. Id. (citing
Pearson v. Callahan, 555 U.S. 223, 236 (2009)).

        Because qualified immunity “is an immunity from suit rather than a mere
defense to liability[,] . . . it is effectively lost if a case is erroneously permitted to go
to trial.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). Thus, it is necessary for the
district court in the first instance to thoroughly review each claim of qualified
immunity. We have previously vacated and remanded denials of summary judgment
orders for further consideration of a defendant’s qualified immunity claim when the
order is too truncated or cursory “to provide a basis for us to affirm or reverse the

                                            -5-
denial of qualified immunity.” Jones v. McNeese, 675 F.3d 1158, 1162 (8th Cir.
2012); see O’Neil v. City of Iowa City, Iowa, 496 F.3d 915, 918 (8th Cir. 2007); see
also Katosang v. Wasson-Hunt, 392 F. App’x 511, 513 (8th Cir. 2010) (unpublished
per curiam).

       In his Second Amended Complaint, Handt raised five claims of constitutional
violation against each defendant in his or her individual capacity: (1) a Fourth
Amendment unreasonable seizure violation, (2) a Fourth Amendment unreasonable
search violation, (3) a Fifth and Fourteenth Amendment substantive due process
violation, (4) a Fifth and Fourteenth Amendment procedural due process violation,
and (5) an Eighth Amendment cruel and unusual punishment violation.

       In this case, the district court performed a detailed review concerning sentences
issued under Iowa Code section 321J.2 and the obligation under Iowa Code section
904.502 for the superintendent of IMCC to notify the director of the Department of
Corrections if there is a question about the propriety of an inmate’s incarceration. The
court failed, however, to undertake the qualified immunity analysis as to each of the
constitutional claims that form the basis of this section 1983 action. As to defendants
Koffron, Jacobsen, and Takes, the court stated:

             The Court further holds that the facts and inferences in the record,
      when construed in the light most favorable to Handt, are sufficient to
      establish a violation of his constitutional rights. The Court finds genuine
      issues of material fact preclude summary judgment on qualified
      immunity on the claims against the defendant intake officers. The issues
      include, but are not limited to, whether the circumstances of Handt’s
      intake and commitment raised any questions regarding the propriety of
      the commitment; whether, if a question of the propriety of the
      commitment was raised, the defendant intake officers took appropriate
      action; whether the defendant intake officers participated in, or knew
      about, the commitment of Handt to incarceration at IMCC without
      receiving a certified copy of the execution or any other appropriate basis;


                                          -6-
      whether the officers submitted Handt to a strip search upon his initial
      commitment to IMCC, when the officers knew the commitment was
      made without receiving a certified copy of the execution or any other
      appropriate basis; and whether the defendant officers took any action to
      notify prison officials about Handt’s commitment without receipt of a
      certified copy of the execution or any other appropriate basis. Handt has
      presented enough evidence in opposition to Defendants’ motion for this
      case to proceed to trial.

(Order; Doc. 47; 3/10/11.)

      In analyzing the claim against defendant Carson, the court similarly stated:

             The Court concludes the facts and inferences shown, when
      construed in the light most favorable to Handt, are sufficient to establish
      a violation of his constitutional rights with regard to his claims against
      Carson. The Court finds that Handt has raised genuine issues of material
      fact sufficient to preclude summary judgment in favor of Carson on the
      basis of qualified immunity. The issues include, but are not limited to,
      whether Carson followed the prison’s procedures in response to Handt’s
      notice to her that his detention was contrary to the court’s sentencing
      order; whether she notified the IMCC superintendent, or any prison
      official, that Handt had raised a question regarding the propriety of his
      commitment or detention at IMCC; whether she reasonably believed
      Handt had raised a question regarding the propriety of his commitment
      or detention at IMCC; whether, and how, Carson answered Handt’s kites
      questioning his prison commitment and detention; whether she ignored
      his questioning of the propriety of his commitment and detention; and
      whether Carson’s actions caused the continued unlawful detention of
      Handt.

(Order; Doc. 47; 3/10/11.)

       Here, as in Jones, “we are unable to discern if the district court even applied
both steps of the qualified immunity inquiry to all of the summary judgment claims.”

                                          -7-
Jones, 675 F.3d at 1163. In the background section of the order, the district court did
an admirable job of explaining the facts of this case and construing those facts in the
light most favorable to Handt. This is not, then, a situation where we are called upon
to “undertake a cumbersome review of the record to determine what facts the district
court, in the light most favorable to the nonmoving party, likely assumed.” Johnson,
515 U.S. at 319. The problem here arises instead in the analysis of the qualified
immunity claims. For instance, the district court repeatedly stated in the analysis that
there were material issues of fact in dispute. When considering the issue of qualified
immunity, however, the district court is to “view those facts in a light most favorable
to the non-moving party as long as those facts are not so ‘blatantly contradicted by the
record . . . that no reasonable jury could believe [them].’” O’Neil, 496 F.3d at 917
(quoting Scott v. Harris, 550 U.S. 372, 380 (2007)) (alterations in original). Then the
court should determine if those facts demonstrate a constitutional violation that is
clearly established. The district court’s decision, however, lacks consideration of the
individual defendants’ actions with respect to each of the constitutional claims.

       As relevant here, Handt has raised five separate claims of constitutional
violations (unlawful seizure, unlawful search, denial of procedural due process, denial
of substantive due process, and cruel and unusual punishment) against two sets of
defendants (the intake officers and Carson). Thus, the court must analyze whether the
facts pertaining to each defendant, or in this case the two sets of defendants, support
Handt’s claims of constitutional violations. Upon completing this analysis, it seems
clear that, on at least some claims, the issuance of summary judgment will be
appropriate. For example, it is difficult for us to see how Carson’s involvement in this
matter, which occurred after Handt was admitted to IMCC, could support Handt’s
Fourth Amendment claim of unlawful search against Carson, as that violation




                                          -8-
presumably happened before Carson ever interacted with Handt.1 These defendants
are entitled to consideration by the district court of their claims to qualified immunity
as to each of the constitutional claims asserted against them. Therefore, it is necessary
that we remand this matter to the district court to engage in a full qualified immunity
analysis in the first instance.

                                          III.

      Accordingly, we vacate and remand to the district court for further
consideration.
                    ______________________________




      1
      We note that the Supreme Court’s recent decision in Florence v. Bd. of Chosen
Freeholders of Cnty. of Burlington, 132 S. Ct. 1510 (2012), addresses a Fourth
Amendment search claim in the context of a detainee’s admission to a jail facility and
may impact the district court’s review of this claim as to all defendants.




                                           -9-